                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: MDM HOLDINGS, INC.           )
                                     )                      Case No.: 19-82531-CRJ-11
       EIN: xx-xxx3287               )
                                     )
       Debtor.                       )                      CHAPTER 11
 ____________________________________)

                              APPLICATION BY DEBTOR
                         TO EMPLOY CHAPTER 11 ATTORNEYS

        COMES NOW MDM Holdings, Inc. (the “Debtor”), and shows unto this Honorable
 Court the following:
                                          Background

        1.     On August 22, 2019, (the "Commencement Date"), the Debtor commenced with
 this Court a voluntary case under Chapter 11 of Title 11, United States Code (the "Bankruptcy
 Code").


        2.     This Court has subject matter jurisdiction to consider and determine this motion
 pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is
 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


        3.     The Debtor is a corporation organized and operating under the laws of the State of
 Alabama and is engaged in business in Madison and Morgan Counties, Alabama.
                                        Relief Requested

        4.     The Estate appears to be capable of reorganization, which the Debtor can best
 accomplish through the employment of attorneys to assist in drafting plan of reorganization, to
 file any motions and/or adversary proceeding complaints as may be necessary to the proper
 administration of the Estate during the Chapter 11 case, to represent the Estate in any resulting
 trial and the various hearings through confirmation and to prepare necessary orders and
 documents.




Case 19-82531-CRJ11        Doc 3    Filed 08/22/19 Entered 08/22/19 16:24:33           Desc Main
                                   Document      Page 1 of 4
         5.       In the opinion of the Debtor, employment of the law firm of Sparkman, Shepard
 & Morris, P.C. (“SSM”) as attorneys would be in the best interest of the Chapter 11 Estate
 because the creditors are from numerous places and would as a practical matter be unable to
 participate in the selection of an attorney for the Estate.


         6.       Tazewell T. Shepard III, Kevin M. Morris and Tazewell T. Shepard IV of SSM
 are each a duly qualified attorney in and under the laws of the State of Alabama, duly admitted to
 practice before the courts of the State of Alabama, a “disinterested person” as that term is
 defined in Section 101(13) of the Bankruptcy Code and qualified to act as attorney in this case.


         7.       Tazewell T. Shepard, Kevin M. Morris and Tazewell T. Shepard IV, are
 experienced and enjoy good reputations in the practice of civil law in Madison County as set out
 in the attached Exhibit “A.” The hourly billing rate for Mr. Shepard is $375.00, for Mr. Morris
 is $350.00 and for Mr. Shepard IV, is $300.00.


         8.       No agreement exists between any of these attorneys and any other person or entity
 whatsoever outside their law firm for the sharing of compensation or expenses in this case.


         WHEREFORE, the Debtor prays to be authorized to employ the law firm of Sparkman,
 Shepard & Morris, P.C., as attorneys for the Debtor in this case, and to have such other and
 further relief as is just.


         Respectfully submitted this the 22nd day of August, 2019.



                                                MDM HOLDINGS, INC.



                                                /s/ Michael McKeon
                                                Its: President




Case 19-82531-CRJ11           Doc 3    Filed 08/22/19 Entered 08/22/19 16:24:33          Desc Main
                                      Document      Page 2 of 4
                                              /s/ Tazewell T. Shepard III
                                              Tazewell T. Shepard III
                                              Tazewell T. Shepard IV
                                              Attorneys for the Debtor

 Of Counsel:

 SPARKMAN, SHEPARD & MORRIS, P.C.
 P. O. Box 19045
 Huntsville, AL 35804
 Tel: (256) 512-9924
 Fax: (256) 512-9837



                          VERIFIED STATEMENT BY ATTORNEY

        Pursuant to Bankruptcy Rule 2014(a), the undersigned hereby states to the Court that he
 and his law firm have no connection, financial or otherwise, with the Debtor, the Debtor’s
 creditors or any other party in interest and that he knows of no conflict or potential conflict of
 interest with his proposed appointment as attorney for the Debtor.



                                              /s/ Tazewell T. Shepard III
                                              Tazewell T. Shepard III



                                 CERTIFICATE OF SERVICE

        This is to certify that this the 22nd day of August, 2019, I have this day served the
 foregoing motion on all parties requesting notice, all parties listed on the Clerk’s Certified
 Matrix and Richard Blythe, Office of the Bankruptcy Administrator, by electronic service
 through the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail,
 postage pre-paid.

                                             /s/ Tazewell T. Shepard IV
                                             Tazewell T. Shepard IV




Case 19-82531-CRJ11         Doc 3    Filed 08/22/19 Entered 08/22/19 16:24:33           Desc Main
                                    Document      Page 3 of 4
                                         EXHIBIT A

         TAZEWELL T. SHEPARD, III, born Washington, D.C., January 8, 1954; admitted to
 bar: 1979, Alabama and U.S. District Court, Northern District of Alabama, 1987, District of
 Columbia; 1981, U.S. Court of Appeals, Fifth and Eleventh Circuits; 1987, District of Columbia
 Circuit and U.S. Court of Appeals for District of Columbia; 1982, U.S. Supreme Court;
 Education: Eton College, Windsor, England, A.A. 1972; Dartmouth College, B.A., honors in
 History, 1976; University of Alabama, J.D. 1979. Phi Alpha Delta. Member, Bench and Bar.
 Author: “Bargaining Agreements: An Analysis of In Re Bildisco,” The Alabama Lawyer, Vol.
 45, No. 3, May 1984; ”Bankruptcy Case Administration,” The Compleat Lawyer, Vol. 3, No. 4,
 Fall, 1986; “Farm Bankruptcy: The New Chapter 12,” The Alabama Lawyer, Vol. 48, No. 1,
 January, 1987; “The Plight of Secured Creditors After In Re Timbers of Inwood Forest Assoc.,
 Ltd.,” Commercial Law Journal, Vol. 94, No. 1, Spring 1989. Instructor, Business Law,
 University of Alabama, 1981-1982. Law Clerk to Director, Federal Deposit Insurance
 Corporation, 1976; Staff Member, U.S. Senate Committee on Banking, Housing and Urban
 Affairs, 1975; Staff Member, U.S. Senate Committee on Judiciary, 1977. Standing Trustee in
 Bankruptcy for Chapter 7, 11 and 12, 1980--; Member, State Board of Education, 1991--1995;
 Member: Huntsville-Madison County and American (Business Bankruptcy Committee, 1984--
 1992) Bar Associations; Alabama State Bar (Secretary, Section on Bankruptcy and Commercial
 Law, 1983); Commercial Law League of America (Young Members Executive Council, 1990,
 Southern Region Executive Council, 1991--1997). Vice Chair, Alabama Space Science Exhibit
 Commission (1995 – 1999). President’s Committee on the Arts (White House appointment)
 (2000--2002). Board of Directors, Huntsville Arts Council (2000--2003). Board of Directors,
 Alabama Supercomputer Authority (2003--2008).

        KEVIN MIKA MORRIS, born Mobile, Alabama August 7, 1976; admitted to bar:
 2002, Alabama and U.S. District Court, Northern District of Alabama; Education: Spring Hill
 College, Mobile, Alabama (B.S., cum laude, 1998); The University of Alabama School of Law,
 Tuscaloosa, Alabama (J.D., 2002). Member: Huntsville-Madison County Bar Association;
 Alabama State Bar.

         TAZEWELL T. SHEPARD IV, born Huntsville, Alabama January 19, 1987; admitted
 to bar: 2012, Alabama, U.S. District Court, Northern District of Alabama, and U.S. Tax Court;
 Education: College of William and Mary, Williamsburg, Virginia (B.A., 2009); The University
 of Alabama School of Law, Tuscaloosa, Alabama (J.D., 2012). Past Employment: U.S.
 Department of State (Washington D.C. and Kingston, Jamaica); National Labor Relations Board
 (Birmingham, Alabama). Membership: Huntsville-Madison County Bar Association; Alabama
 State Bar; American Bar Association.




Case 19-82531-CRJ11       Doc 3    Filed 08/22/19 Entered 08/22/19 16:24:33         Desc Main
                                  Document      Page 4 of 4
